DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are moot in part, persuasive in part, and not persuasive in part. 
Applicant contends that the prior art of Connelly teach a mosaic of conductive and non-conductive sections, rather than being a composite material.  The examiner respectfully disagrees with this position in two ways.  First, even if Connelly is limited to a mosaic as contended, this arrangement would still classify as a composite as claimed.  Secondly, the examiner notes that Connelly teaches that the figures are not limiting and rather the materials may be patterned, not segmented and formed using a photoresist/ masking process to make a single composite layer (e.g. ¶¶ 114).  
With regard to the argument that Connelly fails to mention densities and weight of the sections, the examiner notes that the weights of these individual components are inherently known in the art, and has updated the rejection grounds below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Karmarkar (WO 2007/047966 A2). Karmarkar teaches a method of providing a conductor with uniform shielding effectiveness of electromagnetic radiation using a shield covering surrounding the conductor with the shield covering having nano-sized discontinuous conductive fillers therein, comprising selecting one or more nano-sized discontinuous conductive fillers (e.g. ¶¶ 73, 83 – metal or conductive particulates 13c); selecting a matrix material (e.g. ¶¶ 83 – polymeric dielectric material); preparing a polymer-matrix composite from the nano-sized discontinuous conductive fillers and the matrix material .
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Connelly (US 2004/0199069).
Regarding claims 1, Connelly teaches a method of providing a conductor with uniform shielding effectiveness of electromagnetic radiation using a shield covering surrounding the conductor with the shield covering having nano-sized discontinuous conductive fillers therein, comprising selecting one or more nano-sized discontinuous conductive fillers (e.g. ¶¶ 90 – conductive materials 64); selecting a matrix material (e.g. ¶¶ 88 – non-conductive material 66); preparing a polymer-matrix composite from the nano-sized discontinuous conductive fillers and the matrix material and preparing the conductor by applying the polymer-matrix composite as the shield surrounding on the conductor (e.g. ¶¶ 86 – the patterned layers 80-84).  Connelly discloses a plurality of 
Regarding claim 6, 17, and 18 the discontinuous conductive fillers of Connelly are the same carbon fibers, filaments, and metal particles (e.g. ¶¶ 131) which are disclosed in the present application’s disclosure, so the examiner is of the position that they will necessarily share the same diameter range of 70-500nm as claimed.
Regarding claims 11 and 16, as noted above, the conductive filler to matrix ratio is obviated based on the disclosure of Connelly and the plurality of options for combining the two elements into the layer surrounding the conductive lead.  The examiner is of the position that the rejection in regard to claim 1 would be capable of modifying the ratio of the components to result in a bulk conductivity of at least 1 S/cm as claimed.
Regarding claims 2-5, 7-10, and 12-15, Connelly teaches the nano-sized discontinuous conductive fillers are formed of at least metal-coated carbon filaments (e.g. ¶¶ 131).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792